Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. .
The claimed invention is directed to a method of converting a crystal form by filtering an electromagnetic radiation through a bandpass filter and irradiating/targeting/treating at least one element/compound with the filtered radiation to cause conversion of a first crystal form of the at least one element/compound to a second crystal form thereof.  However, this subject matter is not adequately described in the specification in such a way to enable one having ordinary skill in the art to make and/or use the invention without undue experimentation.
The breath of the claim is very broad.  The nature of the invention is dealing with complex the change of morphology by radiation, and the level of predictability of this art is very high. On the other hand, there is very little prior art associated with this field of the invention, and the amount of direction provided by the applicant is very minor.
The instant specification merely state that bandpass filter are typically positioned to transmit energy to oil, where the transmitted energy pattern resonates with crystal structures therein to modify the crystal structures for particular use (paragraph [0056]). The instant specification further states that the production facility has some amount of paraffin & asphaltene deposition and bandpass filter of present invention increases productivity by both limiting deposition and by causing some break-down and removal of deposition materials (paragraph [0070]).  
However, the instant specification does not illustrate a first crystal form of the element/compound or a second crystal form thereof. More importantly, the instant specification does not demonstrate that the first crystal form is converted to the second crystal form by the transmitted energy. It should be noted that the Examples shown in the instant specification only indicates that the oil production is increased by installing the bandpass filter, but does not provide any evidence conversion of the first crystal form to the second crystal form by the transmitted/filtered energy. Furthermore,  increasing oil production is not within the scope of the claimed invention. Therefore, the instant specification does not provide any evidence or working example regarding the claimed invention. There is insufficient information to one having ordinary skill in the art to make and/or use the claimed invention . 
Therefore, the claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to practice the invention without undue experimentation.
Due to the dependency to the parent claim, claims 2-9 are rejected.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Irani (PG-PUB US 2015/0167455).
Regarding claim 1, Irani discloses a method of treating material (ABSTRACT). The method comprises steps of 
(1) transmitting an electromagnetic radiation 22 through an optical filter, which allows selection of different narrow-band wavelength (i.e. filtering an electromagnetic radiation through a bandpass filter……, Figures 1-4, paragraphs [0020],[0032] – [0033], & [0043]); and 
(2) illuminating/targeting the transmitted/filtered radiation to a sample 34 containing asphaltene (i.e. targeting at least one element……, Figures 1-4, paragraphs [0015], [0026]).
It should be noted that the limitation of “to cause conversion of the at least one element or compound of a first crystal form to a second crystal form" is a result of performing the claimed method. Since Irani teaches a method comprises substantially the same steps as claimed, it must have the same outcome as claimed. If different results are achieved, it must be due to the limitations that are not currently claimed.    
Regarding claim 2, Irani teaches that IR radiation source may be used (paragraphs [0035] & [0037]).
Regarding claim 3, Irani teaches that the IR source includes far infrared (paragraph [0033]).
Regarding claim 4, it should be noted that the second crystal form is formed after the method is performed. Since Irani teaches a method comprises substantially the same steps as claimed, it must have the same outcome as claimed. If different results are achieved, it must be due to the limitations that are not currently claimed.    
Regarding claim 5, Irani teaches that the sample may  comprises liquid (paragraphs [0011] – [0013]).
Regarding claim 6, Irani teaches that the sample may  comprises water (paragraphs [0013] & [0015]).
Regarding claim 7, Irani teaches that the sample contains liquid which may comprise non-polar liquid (paragraphs [0011] – [0013]).
Regarding claim 8, Irani teaches that the sample comprises asphaltene (paragraph [0015]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Irani (PG-PUB US 2015/0167455) as applied to claim 1 above.
Regarding claim 9, Irani teaches that desired wavelength may be selected (paragraphs [0035] & [0043]). Since the optical/bandpass filter affects the performance, one having ordinary skill in the art would have realized to adjust/optimize the composition of the filter in order to select the desired wavelength through the filter for the specific application.
Response to Arguments
Due to the applicant’s amendments, rejections under 112 second paragraph are withdrawn.
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive.
With respect to the arguments regarding rejections under 112 first paragraph (pages 8-9 of REMARKS), the instant specification does not provide any evidence that illustrates a first crystal form of the element/compound or a second crystal form thereof or conversion to the second crystal form by the transmitted energy. Therefore, the rejections will be maintained.
In response to the arguments regarding the teaching of Irani (pages 9-10), applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Double patenting rejections are withdrawn in light of the TD filed on 10/27/2022. 
Conclusion
Claims 1-9 are rejected.

.THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795